KINKADE, J.
The domicile of an Ohio corporotion, named in its charter, when located in Ohio, is the proper place for the listing of the corporation’s personal property for taxation, and the corporation is not required to list such property in any other tax district in Ohio by reason of the fact that it does a large portion of its business in such other district, except in cases where the Legislature, by statute, has plainly provided otherwise with respect to the listing and taxing of certain classes of corporate property. (Pelton v. Transp. Co., 37 Ohio St., 450 app. and fol.)
(Marshall, CJ., Day, Robinson, Jones and Matthias, JJ., concur.)